DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-6 and 21-28 are pending in this Office Action.
	Claim 23 is amended.
	Claims 7-20 are canceled.
Response to Arguments – Prior Art Rejections
Applicant's arguments with regard to claim 1 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claim 1, the Applicant argues that the prior art of record does not teach the claimed invention because Sheeley does not disclose a GUI in the row in which the relied upon content and preview panes are located instead of the content and preview panes located in a row with no other elements as disclosed in the claim since the reference does not explicitly disclose that the touch screen described in figure 2 is an alternative embodiment of the invention.  However, the Examiner respectfully disagrees with the Applicant.  Sheely may not explicitly disclose that the touch screen shown in figure 2 is an alternative embodiment of the invention.  However, the figure and paragraph 56 illustrate the type of feature wherein the program window and the preview windows may be located in a single row with no other elements.  Sheeley provides no teachings as to what specific configuration is NOT included within the display of the touch screen.  Sheeley does not explicitly disclose that pargraph 56 is only in reference to figure 1.  In fact, paragraph 56 discloses “top row of windows includes a Preview window 122 and a Program window 120.”  
Applicant’s arguments with respect to claims 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885), in view of Goldberg et al. (US 2014/0072270), and in further view of Sheeley (US 2014/0101700).
Regarding claim 1, Yates discloses apparatus (Paragraphs 7-15 illustrate an interactive media guidance application for presenting displays that include on or more mosaic listings) comprising:
	at least one display (Figure 1 and paragraph 34 illustrate a display 100);
	at least one processor configured to present on the display at least one user interface (UI) (Figure 7b and paragraph 62 illustrate a graphical interface that may be presented to the user) comprising:
	a tiled layout in which a currently tuned-to video content is shown in a first content pane, and video content selected for preview by selection of a tile in a row of tiles is presented in a preview pane, the first content pane being larger than the tile, the preview pane being larger than the tile (Figure 7b and paragraphs 36, 52, and 62 illustrate the use of a graphical interface wherein the main content may be shown in a separate window larger than the other content windows, and wherein the other content windows include previews of other available content, and wherein a most relevant “preview” content window is larger than the other content windows; figure 7b and paragraph 62 further illustrate how the other content windows are organized in a row of tiles); and
	the processor being programmed to: receive selection of the preview pane and in response thereto cause content in the preview pane to move into the first content pane (Figures 6 and 7b and paragraph 54 illustrate that as the user selects/navigates the search results by highlighting different preview windows, the content displayed in the highlighted window 612 may be displayed in the main window 608).
	Yates fails to disclose receive selection of the tile and in response thereto cause content associated with the tile to be presented in the preview pane, wherein: the first content pane and preview pane are side-by-side in a first row with no other visible elements in the first row other 
	Goldberg discloses receive selection of the tile and in response thereto cause content associated with the tile to be presented in the preview pane (Figure 7 and paragraphs 49 and 50 illustrate that the user may select and position the video input from the list/tiles 704 of video input by dragging and dropping the selected video input to one of the video presentation tiles 708).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Goldberg to Yates to disclose receive selection of the tile and in response thereto cause content associated with the tile to be presented in the preview pane because it would have been a common method to provide an option for the user to select the desired content to be displayed in designated window locations on a display screen.
	Yates as modified by Goldberg fails to disclose wherein: the first content pane and preview pane are side-by-side in a first row with no other visible elements in the first row other than the first content pane and the preview pane; the first content pane and preview pane are presented above the row of tiles.
	Sheeley discloses wherein: the first content pane and preview pane are side-by-side in a first row with no other visible elements in the first row other than the first content pane and the preview pane; the first content pane and preview pane are presented above the row of tiles (Figure 2 and paragraphs 56 and 58 illustrate a program feed window 120 positioned side-by-side to the preview feed window 121 with no other elements in the row, wherein the windows may be located above the other video feed windows 130 in a middle row of windows).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Sheeley to Yates in view of Goldberg to disclose wherein: the first 
	Regarding claim 21, Yates as modified by Goldberg and Sheeley discloses wherein the instructions are executable to: select a respective audio channel for each video stream (Yates: Paragraph 126 illustrates that the audio associated with various video items is typically distributed with those video items and is generally played back to the user as the videos are played).
	Regarding claim 22, Yates as modified by Goldberg and Sheeley discloses wherein content to be delivered is selected by a broadcaster or other service provider based on consumer-defined preferences (Yates: Paragraphs 8, 46, 49, and 67 illustrate that the system may provide the content to the user based on a user’s preferences in the user’s profile).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885), in view of Goldberg et al. (US 2014/0072270), in further view of Sheeley (US 2014/0101700), and in further view of Hartson et al. (US 2013/0188095).
	Regarding claim 3, Yates as modified by Goldberg and Sheeley fails to disclose wherein the processor is programmed to receive, responsive to user input indicating channels to be watched, a single stream of content from a service provider comprising plural channels to be watched.
	Hartson discloses wherein the processor is programmed to receive, responsive to user input indicating channels to be watched, a single stream of content from a service provider comprising plural channels to be watched (Paragraph 84 illustrates that the user device may select one/single 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hartson to Yates in view of Goldberg and Sheeley to disclose wherein the processor is programmed to receive, responsive to user input indicating channels to be watched, a single stream of content from a service provider comprising plural channels to be watched because the system would have needed to present the content tiles to the user through some type of method and presenting the content as a single stream would have been one of several common methods for presenting the content to the user.
	Regarding claim 5, Yates as modified by Goldberg and Sheeley discloses wherein the display is partitioned into multiple parts presenting respective content (Yates: Figure 7b and paragraphs 36, 52, and 62 illustrate the use of a graphical interface wherein the main content may be shown in a separate window larger than the other content windows, and wherein the other content windows include previews of other available content, and wherein a most relevant “preview” content window is larger than the other content windows; figure 7b and paragraph 62 further illustrate how the other content windows are organized in a row of tiles).
	Yates as modified by Goldberg and Sheeley fails to disclose the content is further delivered to the apparatus as a single video feed.
	Hartson discloses the content is further delivered to the apparatus as a single video feed (Paragraph 84 illustrates that the user device may select one/single program stream from the video provider, wherein the video provider may be a multiple channel video provider or a broadcaster with a multichannel digital stream).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885), in view of Goldberg et al. (US 2014/0072270), in further view of Sheeley (US 2014/0101700), in further view of Hartson et al. (US 2013/0188095), and in further view of Elsloo (US 2015/0143069).
	Regarding claim 4, Yates as modified by Goldberg, Sheeley, and Hartson discloses wherein the single stream is delivered to the apparatus by a first service provider (Hartson: Paragraph 84 illustrates that the user device may select one/single program stream from the video provider, wherein the video provider may be a multiple channel video provider or a broadcaster with a multichannel digital stream) (Yates: Figure 13 and paragraph 110 illustrate that the stream may be delivered to the user devices through two different service providers 1342a/1342b).
	Yates as modified by Goldber, Sheeley, and Hartson fails to disclose the stream is established by a second service provider that sends the stream to the first service provider.
	Elsloo discloses the stream is established by a second service provider that sends the stream to the first service provider (Paragraphs 29, 40, and 48 illustrate the use of an intermedia content provider that receives content from a source content provider).
	It would have been obvious before the effective filing date of the claimed invention to modify Yates in view of Goldber, Sheeley, and Hartson to include the stream is established by a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 2010/0153885), in view of Goldberg et al. (US 2014/0072270), in further view of Sheeley (US 2014/0101700), and in further view of Yoo et al. (US 2015/0020102).
	Regarding claim 6, Yates as modified by Goldberg and Sheeley discloses wherein the display is partitioned into multiple parts presenting respective content (Yates: Figure 7b and paragraphs 36, 52, and 62 illustrate the use of a graphical interface wherein the main content may be shown in a separate window larger than the other content windows, and wherein the other content windows include previews of other available content, and wherein a most relevant “preview” content window is larger than the other content windows; figure 7b and paragraph 62 further illustrate how the other content windows are organized in a row of tiles).
	Yates as modified by Goldberg and Sheeley fails to disclose the content is further delivered to the apparatus as an HTML 5 application.
	Yoo discloses the content is further delivered to the apparatus as an HTML 5 application (Paragraph 62 illustrates the use of HTLM 5 for implementing mosaic templates).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Yoo to Yates in view of Goldberg and Sheeley to disclose the content is further delivered to the apparatus as an HTML 5 application because the system would have needed to present the content tiles to the user through some type of method and presenting the .
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taxier et al. (US 2017/0048579), in view of Sharma et al. (US 2015/0213776), in further view of Hellman (US 2007/0014536), and in further view of Hartson et al. (US 2013/0188095).
	Regarding claim 23, Taxier discloses apparatus (Paragraph 20 illustrates a system and method for generating an enhanced EPG) comprising:
	at least one display (Figure 1 and paragraph 29 illustrates a display 116);
	at least one processor configured with executable instructions (Figure 1 and paragraph 30 illustrate the use of a processor system 120) to:
	present on the display content in respective tiles arranged in a vertical or horizontal manner such that a user can scroll the tiles using a point and click device (Figure 4 and paragraphs 72-78 illustrate displaying the EPG using tiles, wherein there are tiles arranged sequentially in a vertical manner and horizontal manner, and wherein, the user may scroll through the displayed tiles; figure 1 and paragraph 35 illustrates the use of a remote control 140 for controlling the user device).
	Taxier fails to disclose at least one high resolution display of at least 4K resolution; send user preferences of broadcast channels to a broadcaster or service provider for establishing the content, the content comprising plural broadcast channels; and receive a single stream of content comprising the plural broadcast channels from the broadcaster or service provider.
	Sharma discloses at least one high resolution display of at least 4K resolution (Figure 4 and paragraph 31 illustrates the use of a 4K display 420).
	It would have been obvious before the effective filing date of the claimed invention to modify Taxier to include at least one high resolution display of at least 4K resolution as disclosed 
	Taxier as modified by Sharma fails to disclose send user preferences of broadcast channels to a broadcaster or service provider for establishing the content, the content comprising plural broadcast channels; and receive a single stream of content comprising the plural broadcast channels from the broadcaster or service provider.
	Hellman discloses send user preferences of broadcast channels to a broadcaster or service provider for establishing the content, the content comprising plural broadcast channels (Paragraphs 6 and 485 illustrates sending, to the broadcaster to modify the playback lists, user preferences which may include which channels the user tunes to).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hellman to Taxier in view of Sharma to include send user preferences to a broadcaster or service provider for establishing the content, the content comprising plural channels because it would have been one of several common methods for storing user preferences, wherein neither method has a significant advantage over the other.
	Taxier as modified by Sharma and Hellman fails to disclose receive a single stream of content comprising the plural broadcast channels from the broadcaster or service provider.
	Hartson discloses receive a single stream of content comprising the plural channels from the broadcaster or service provider (Paragraph 84 illustrates that the user device may select one/single program stream from the video provider, wherein the video provider may be a multiple channel video provider or a broadcaster with a multichannel digital stream (i.e., multi-channel single stream)).

	Regarding claim 24, Taxier as modified by Sharma, Hellman, and Hartson discloses wherein the point and click device comprises a TV remote control (Taxier: Figure 1 and paragraph 35 illustrates the use of a remote control 140 for controlling the user device).
	Regarding claim 25, Taxier as modified by Sharma, Hellman, and Hartson discloses wherein the content is presented in a vertical manner (Taxier: Figure 4 and paragraphs 72-78 illustrate displaying the EPG using tiles, wherein there are tiles arranged sequentially in a vertical manner and horizontal manner, and wherein, the user may scroll through the displayed tiles).
	Regarding claim 26, Taxier as modified by Sharma, Hellman, and Hartson discloses wherein the content is presented in a horizontal manner (Taxier: Figure 4 and paragraphs 72-78 illustrate displaying the EPG using tiles, wherein there are tiles arranged sequentially in a vertical manner and horizontal manner, and wherein, the user may scroll through the displayed tiles).
	Regarding claim 27, Taxier as modified by Sharma, Hellman, and Hartson discloses wherein the content is in sequentially placed content tiles (Taxier: Figure 4 and paragraphs 72-78 illustrate displaying the EPG using tiles, wherein there are tiles arranged sequentially in a vertical manner and horizontal manner, and wherein, the user may scroll through the displayed tiles).
	Regarding claim 28, Taxier as modified by Sharma, Hellman, and Hartson discloses wherein the content is in sequentially placed content blocks (Taxier: Figure 4 and paragraphs 72-.
Allowable Subject Matter
Claim 2 contains allowable subject matter because the features disclosing “wherein tiles associated with multicast content are associated with respective indicators in a program guide indicating multicast content and tiles associated with content that is not multicast content are not associated with respective indicators in the program guide indicating multicast content, wherein the respective indicators comprise icons or alpha-numeric characters or both icons and alpha-numeric characters” overcome the prior art of record.  For instance, such references as Covey (US 2010/0005499), Lui et al. (US 2015/0078179), Bagga et al. (US 2016/0142783), and Maharajh et al. (US 2013/0166580) teach providing icon indicators for available content.  However, the prior art does not specifically teach the claimed features.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425